Citation Nr: 1043844	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-34 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a previously denied claim of entitlement to service 
connection for allergic asthma; and if so, whether entitlement to 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale
INTRODUCTION

The Veteran served on active duty from July 1952 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen the Veteran's claim of 
entitlement to service connection for allergic asthma.  The 
Veteran submitted a Notice of Disagreement in August 2008 and 
timely perfected his appeal in September 2009.

In August 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 2002 
& Supp. 2010) and who participated in this decision.  A 
transcript of this proceeding has been associated with the claims 
file.

To establish jurisdiction over the Veteran's claim, the Board 
must first consider whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2010).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 
1380 (Fed. Cir. 1996) and VAOPGCPREC 05- 92.  As discussed fully 
under the analysis section, new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for allergic asthma.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 2006, the RO denied service connection for allergic 
asthma.  The Veteran was informed of this adverse decision and 
his appellate rights; he did not appeal this determination.

2.  Evidence received since the June 2006 rating decision, 
including statements from the Veteran's brother and friend as 
well as an October 2007 VA physician opinion, constitute both new 
and material evidence and raise a reasonable possibility of 
substantiating the claim.

3.  The preponderance of the evidence supports a finding that the 
Veteran's currently diagnosed allergic asthma is the result of a 
disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied entitlement to 
service connection for allergic asthma is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for allergic asthma 
has been submitted..  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156(c) (2010).

3.  Allergic asthma was incurred during active duty service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence

In general, unappealed RO and Board decisions are final.  See 38 
U.S.C.A. § 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 
20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be cumulative 
of evidence of record at the time of the last prior final 
disallowance and must prove merits of the claim as to each 
central element that was specified as a basis for the last final 
disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999).

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the Veteran 
has submitted new and material evidence sufficient to reopen his 
claim for service connection for allergic asthma.

The evidence of record at the time of the June 2006 rating 
decision consisted of the Veteran's service treatment records 
(STRs).  The medical profile in service was revised on account of 
the Veteran's asthma and skin allergies, such that he was to 
avoid exposure to dust and heavily wooded areas.  At the time of 
the Veteran's separation from service, there were no allegations 
or findings as to asthma, and the Veteran noted that these 
attacks were periodic.  The March 1957 rating decision found that 
the Veteran had suffered from asthma for most of his life.  The 
Veteran's claim was denied because he did not suffer from a 
chronic asthma disability that was the result of his time in 
active duty service.  Specifically, the RO found that the 
Veteran's asthma had predated his time in service.  See Rating 
Action, March 27, 1957.  Also included were private medical 
records showing diagnoses of asthma, allergic rhinitis, and 
shortness of breath.  

Objective evidence added to the record since the June 2006 rating 
decision consists of a July 2007 buddy statement reporting that 
the Veteran did not have difficulty breathing during his 
childhood.  An October 2007 opinion from a VA physician opined 
that the Veteran's current asthma was as likely as not related to 
the asthma documented in service.  A statement from the Veteran 
dated in October 2007 reported that he began experiencing 
symptoms of shortness of breath after exposure to DDT while in 
service and has had chronic respiratory difficulties since that 
time.  

The Board must presume the credibility of this evidence for the 
purpose of reopening the claim.  Justus, 3 Vet. App. 510.  In 
doing so, the Board finds that the newly submitted evidence is 
material since it provides evidence relating the Veteran's 
current disorder to active duty service that was not available 
for review at the time of the June 2006 rating decision.  It thus 
raises a reasonable possibility of substantiating the Veteran's 
claim for service connection.  New and material evidence having 
been found, the Veteran's claim for service connection for 
allergic asthma must be reopened.  See 38 C.F.R. § 3.156 (2010).  

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

As discussed below, the appellant's claim of entitlement to 
service connection for allergic asthma has been granted.  As 
such, the Board finds that any error related to the VCAA on this 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).






III.  The Merits of the Claim

Having reopened the Veteran's claim for service connection for 
allergic asthma, the Board has jurisdiction to review the issue 
de novo, based on the whole record.  The Veteran contends that he 
was sprayed with dichlorodiphenyltrichloroethane (DDT) in Korea 
and thereafter, he immediately experienced symptoms of shortness 
of breath and has experienced chronic respiratory difficulties 
ever since.  For the reasons that follow the Board finds that the 
preponderance of the evidence supports the Veteran's claim and 
the benefit of the doubt shall be conferred in his favor.

A.  Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that the injury or disease existed prior 
thereto and was not aggravated by service.  See 38 U.S.C.A. § 
1111 (West 2002).
VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The United States 
Court of Appeals for Veterans Claims has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing that 
the condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was not 
noted at entry into service."

B.  Analysis

Initially, the Board notes that review of the post-service 
private medical records indicate that the Veteran recently 
complained of and was treated for coughing, wheezing, and 
dyspnea.  He was diagnosed with allergic rhinitis, acute 
bronchitis with wheezing, and asthma in September and October 
2000.  Accordingly, element (1) under Hickson, current 
disability, has been met.  See Hickson, supra.

Review of the Veteran's STRs included the July 1952 service 
entrance examination report, which noted the Veteran's lungs and 
chest to be normal.  In a July 1953 hospital note, the Veteran 
reported a history of non-severe asthma, and a long history of 
allergies.  In June 1955 the Veteran was placed on a physical 
profile due to bronchial asthma.  There was no indication 
associated with the Veteran's claims file that he had suffered 
from or been treated for asthma prior to his entry into service.  
In fact, a July 2007 statement from the Veteran's friend reported 
that the Veteran did not demonstrate any difficulty breathing his 
childhood.  A September 2007 statement from the Veteran's brother 
also indicated that he never recalled the Veteran having an 
asthma attack prior to service.  Accordingly, the Board finds 
that the presumption of soundness attaches, in accordance with 38 
U.S.C.A. § 1111 (West 2002).  Further, the evidence of record 
establishes that the Veteran suffered from asthma during his time 
in service.  Thus, Hickson element (2), evidence of in-service 
disease or injury, has been satisfied.  See Hickson, supra.

Turning to crucial Hickson element (3), medical nexus, the 
Veteran relies upon an October 2007 VA internal medicine 
treatment note.  At that time, the Veteran's physician stated 
that he reviewed the Veteran's STRs and opined that it was at 
least as likely as not that the Veteran's current asthma was 
related to the asthma that was documented during his time in 
active duty service.  Based on the information provided and the 
Veteran's post-service treatment records, the Board finds the 
October 2007 VA medical statement to be credible and probative.

Further, the Veteran himself has repeated argued that he suffered 
from asthma since his time in active duty service.  Lay 
assertions may serve to support a claim for service connection by 
establishing the occurrence of observable events or the presence 
of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit has clarified 
that lay evidence can be competent and sufficient to establish a 
diagnosis or etiology when (1) a lay person is competent to 
identify a medical condition; (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  

In this case, the Veteran reported that after he was exposed to 
the direct spraying of DDT in Korea that he experienced symptoms 
of shortness of breath and has had chronic respiratory 
difficulties every since.  See October 2007 statement.  The Board 
finds the Veteran competent to identify asthma and that this 
condition was contemporaneously diagnosed as such.  See Davidson, 
supra.  Accordingly, based on the October 2007 positive medical 
nexus as well as the Veteran's reported continuous 
symptomatology, element (3) under Hickson has been satisfied.

The evidence in this case is approximately balanced regarding the 
question of whether the Veteran's currently diagnosed asthma is 
the result of his time in active duty service.  Therefore, the 
benefit-of-the-doubt will be conferred in his favor and his claim 
of entitlement to service connection for asthma is granted, 
subject to the controlling laws and regulations, which govern 
awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert v. 
Derwinksi, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the petition to 
reopen the Veteran's claim for service connection for allergic 
asthma is granted.  

Entitlement to service connection for allergic asthma is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


